DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
 Response to Amendment
In response to the amendment received January 31, 2022:
Claims 1-2 and 4 are pending. Claim 3 has been cancelled as per applicant’s request.
The previous 103 rejection is withdrawn in light of the amendments, however new 103 rejection has been made below, using a newly cited reference Abdelsalam et al. (US 2015/0280221) in light of the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al. (US 2015/0280221) in view of Fuse et al. (JP 2010251126A).
Regarding Claim 1, Abdelsalam et al. teaches a battery comprising anode layers (Fig. 2a, #203a, #203b) (i.e. mixture layer) disposed on an anode current collector layer (Fig. 2a, #201) (i.e. forming a negative electrode) comprising a non-aqueous electrolyte (Para. [0226]) wherein the anode layers (i.e. mixture layer) comprises silicon-containing active material and graphite (i.e. a carbon material) as active materials (Para. [0112]) wherein the anode layers comprise a first anode composite layer (Fig. 2a, #203a) (i.e. first layer) disposed on the current collector including graphite (i.e. carbon material) as a major material (Para. [0112]) and a binder comprising polyacrylic acid (Para. [0063]), and the second anode composite layer (Fig. 2a, #203b) (i.e. second layer) disposed on the first anode composite layer comprises silicon as a major active component (Para. [0112]), a carbon material (Para. [0058-0059]) and a second binder (Para. [0064]), wherein the same active material may be present in both composite anode layers such that the material is present as a major component in one anode and present only as a minor active component in the other anode layer (i.e. both layers comprise both silicon-containing active material and graphite and thus, the first layer comprises silicon-containing active material) (Para. [0106]), the major active component in the first anode layer (i.e. the carbon material) comprises 50-90 weight% (Para. [0107]) and the minor active component may make up 0.5-10 weight% of the active material layer (Para. [0106]) (overlapping with the mass ratio range of the instant claim as the mass ratio could be for example 90:10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 

With respect to (a): The reasons regarding expectedness are that the first anode composite layer comprises a higher density and a higher (or equal) thickness such that it is inherent that the first anode layer would comprise more than 50 mass% or more, overlapping with the range of the instant claims. An inherent feature does not need to be recognized at the time of invention, but only the subject matter that is in fact inherent in the prior art reference. See MPEP §2112(II).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
With respect to (b): If it is shown that such characteristics are not expected, then any differences (regarding the mass%) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).

However, Fuse et al. teaches a negative electrode for a nonaqueous electrolyte secondary battery (Para. [0022]) wherein a negative electrode active material layer is formed comprising a negative active material, conductive material and binder (Para. [0084]) wherein the tap density of the composite carbon material is 0.50 g/cm3 or more and 1.20 g/cm3 or less (Claim 2, Para. [0053]), overlapping with both tap density ranges of the instant claim. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material of the first and second layers of Abdelsalam et al. to incorporate the teaching of the tap density range as would easily obtain rapid charge and discharge characteristics (Para. [0038]), and when a tap density is above 1.5 g/cm3 for a composite carbon material it becomes difficult to achieve favorable battery characteristics, and too low of a tap density below 0.5 g/cm3 causes drying when forming a negative electrode material to become difficult (Para. [0054]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Additionally, since Fuse et al. teaches when a tap density is above 1.5 g/cm3 for a composite carbon material it becomes difficult to achieve favorable battery characteristics, and too low of a tap density below 0.5 g/cm3 causes drying when forming a negative electrode material to become difficult, the teaching of a tap density is 
Regarding Claim 4, Abdelsalam et al. and Fuse et al. teaches all of the elements of the negative electrode in claim 1 as explained above.
Abdelsalam et al. further teaches a rechargeable metal ion battery (Para. [0103]) comprising a non-aqueous electrolyte (Para. [0226]) (i.e. nonaqueous electrolyte battery) and a cathode layer (Fig. 2a, #207) (i.e. a positive electrode).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al. (US 2015/0280221) in view of Fuse et al. (JP 2010251126A) as applied to claim 1 above, and further in view of Sawa et al. (JP 2015232921A), cited in the IDS. 
Regarding Claim 2, Abdelsalam et al. and Fuse et al. teaches all of the elements of the current invention in claim 1 as explained above.
Abdelsalam et al. et al. further teaches the carbon material in the negative electrode is graphite (Para. [0051]).
Abdelsalam et al. does not explicitly teach the carbon materials contained in the first layer and the second layer differ from each other. 
However, Sawa et al. teaches a nonaqueous electrolyte battery (Para. [0032]) comprising a negative electrode with a first mixture layer (Fig. 1, #13) (i.e. a second layer) and a second mixture layer (Fig. 1, #12) (i.e. a first layer) disposed on a current collector layer (Fig. 1, #11) (Para. [0043]) wherein the second mixture layer (i.e. a first 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer to incorporate the teaching of a first and second mixture layer wherein the carbon materials differ from each other (i.e. the first layer includes amorphous carbon and the second layer includes graphite), as it would provide improved adhesion in the as amorphous carbon has a large specific surface are that allows for more binder to be disposed in the first layer, and separation of the first and second mixture layers from the current collector can be suppressed (Para. [0016]). 
Additionally, the carbon materials contained in the first layer and the second layer differing from each other is obvious to try, as only a finite number of options/solutions exist. The carbon materials contained in the first layer and the second layer may either be (1) the same or (2) different, wherein any of these options/solutions would yield a predictable result of a conductive carbon material in negative electrode mixture layers in nonaqueous electrolyte batteries. An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 
Response to Arguments
Applicant’s arguments filed January 31, 2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.C./           Examiner, Art Unit 1729   

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729